Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al (US 2016/0299335 A1).
Regarding claim 1, Hofmann et al discloses an optical module (Figs. 1-9, particularly Fig. 6) comprising: 
a support layer (9);
a device layer (5) which is provided on the support layer (9); and 

wherein the device layer (5) has a mounting region (2) which is penetrated by the movable mirror (1), and a driving region (3 para [0043]) which is connected to the mounting region (see Fig. 4 the mounting region 2 is connected to the driving region 3), wherein a space (10 shown in Fig. 6) corresponding to at least the mounting region (2) and the driving region (3) is formed between the support layer (9) and the device layer (5), and
wherein a portion of the movable mirror (1) is positioned in the space (see Fig. 5, the mirror 1 is positioned in the space 10 when movable), and wherein the movable mirror (1) is fixed to the mounting region(2) in a state where the movable mirror (1) penetrates the mounting region (the movable mirror succeeds in forcing a way into the mounting region due to torsional force).

Regarding claim 2, the optical module according to claim 1, further comprising: 
an intermediate layer (8 shown Figs. 5 and 6) which is provided between the support layer (9) and the device layer (5), 
wherein a first opening (see opening in 8 shown in Figs. 5 and 6) is formed in the intermediate layer (8), 
wherein a recess portion or a second opening (see recess or opening) is formed in the support layer (see indentation in 9 shown in Figs. 5 and 6), 
wherein the space (10) includes a region inside the first opening (for 8) and a region inside the recess portion (for 9), or a region inside the first opening (for 8) and a region inside the second opening (for 9), and
wherein the portion of the movable mirror (1) is positioned in a region inside the recess portion or a region inside the second opening (see 10).


wherein the portion of the movable mirror (1) is positioned in a region inside the recess portion or a region inside the opening (see 10).

Regarding claim 5, the optical module according to claim 1, wherein a recess portion (see recess in 5) is formed in the device layer (5), wherein the space (10) includes a region (surface of recess portion) inside the recess portion, wherein the portion of the movable mirror (1) is positioned in a region inside the recess portion (10).

Regarding claim 6, the optical module according to claim 1,
wherein a first recess portion (see recess) is formed in the device layer (5),
wherein a second recess portion or an opening (see recess or opening in 9) is formed in the support layer (9 shown in Figs. 5 and 6),
wherein the space (10) includes a region inside the first recess portion (for 5) and a region inside the second recess portion (for 9), or a region inside the first recess portion (for 5) and a region inside the opening (for 9), and
wherein the portion of the movable mirror (1) is positioned in a region inside the second recess portion or a region inside the opening (see 10).

Regarding claim 7, the optical module according to claim 1,
wherein a mirror surface of the movable mirror (1) is positioned on a side opposite to the support layer with respect to the device layer (see Figs. 5 and 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al in view of Behin et al (US 2001/0048784 A1).
Hofmann et al discloses the claimed invention as set forth above except for wherein the support layer is a first silicon layer of an SOI substrate, wherein the device layer is a second silicon layer of the SOI substrate, and wherein the intermediate layer is an insulating layer of the SOI substrate.  
Behin et al discloses the support layer is a first silicon layer of an SOI substrate, wherein the device layer is a second silicon layer of the SOI substrate, and wherein the intermediate layer is an insulating layer of the SOI substrate (para [0034]).  
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the support layer being a first silicon layer of an SOI substrate, wherein the device layer being a second silicon layer of the SOI substrate, and wherein the intermediate layer being an insulating layer of the SOI substrate as taught by Behin et al so that the manufacturing process can be simplified by etching the substrate.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the beam splitter which is mounted in at least one of the support layer, the device layer, and the intermediate layer as set forth in the claimed combination. 

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose the movable mirror that is fixed to the mounting region in a state where the movable mirror penetrates the mounting region.  Examiner disagrees.  The movable mirror succeeds in forcing a way into the mounting region due to torsional force.  The structure of mounting region 31A which is penetrated by the movable mirror 5A in present invention Fig. 2 has a similar structure of mounting region 2 which is penetrated by the movable mirror 1 in the prior art Fig. 5.  Applicant is invited to further clarify the difference between the present invention and the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






1/28/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872